Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicant’s Amendment to the Claims filed on 12/15/2020 is entered.
The Applicant’s Amendment to the Specification filed on 12/15/2020 is entered.
	Claims 1-2, 12-16, 18-25, 27 and 30-33 are pending and examined in this action.
Response to Amendment
Any/all objections and rejections made in the previous Office Action and not repeated in this Office Action are withdrawn herein in view of Applicant's Amendment to the Claims filed on 12/15/2020.  The following is the complete set of objections and rejections presently being applied to the currently amended claims.
Priority
This US 15/568,859 filed on 10/24/2017 which is a 371 of PCT/GB2016/051164 filed on 04/26/2016 and claims foreign priority benefit of UNITED KINGDOM 1507104.6 filed on 04/27/2015.
Claim Rejections - 35 USC § 103 – maintained/updated per amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Qian et al (aka Wu document; WO/2013/185552, published 12/2013; of record), in view of Pelham (“Using Sorting Signals to Retain Proteins in Endoplasmic Reticulum” Methods in Enzymology, Vol 327, pages 279-283).
Qian et al disclose a nucleic acid construct comprising the structure: A-X-B in which A is nucleic acid sequence encoding a first cell surface transmembrane protein, B is nucleic acid sequence encoding a second cell surface transmembrane protein, and X is a nucleic acid sequence which encodes a cleavage site.  Specifically, Qian et al teach a recombinant dual expression vector and host cell comprising such vector encoding two transmembrane proteins termed “Chimeric-antigen receptor” or CARs, separated by a Furin-2A cleavage site (Fig. 2).
Qian et al differs from the presently claimed invention because neither of the cell surface transmembrane proteins comprise an intracellular retention signal comprising an endoplasmic reticulum (ER) retention signal.
Pelham discloses that it is desirable to alter a membrane protein by insertion of an ER retention signal in a membrane protein for the rationale that such protein remains in the ER.  For example, Pelham suggests that designing a membrane protein to remain in the ER is desirable for the rationale of accumulation of high levels of a particular protein or “to test whether the location of a transmembrane protein is important for its activity” (e.g., page 279, lines 1-4). 

One of ordinary skill in the art having the cited references before the effective filing date of the presently claimed invention would have been motivated to add an ER retention signal to the nucleic acid constructs encoding the cell surface transmembrane protein constructs of Qian et al for the rationale of Pelham that it is desirable to alter a membrane protein by insertion of an ER retention signal in a membrane protein for the rationale that such protein remains in the ER.  For example, Pelham suggests that designing a membrane protein to remain in the ER is desirable for the rationale of accumulation of high levels of a particular protein or “to test whether the location of a transmembrane protein is important for its activity” (e.g., page 279, lines 1-4). 
In view of the high skill level in the art of making nucleic acid constructs encoding transmembrane proteins before the effective filing date of the presently claimed invention, it is considered that one of ordinary skill in the art would have had a reasonable expectation of success to combine the elements of the cited references to add an ER retention signal (as shown by Pelham) to the nucleic acid constructs encoding the cell surface transmembrane protein constructs of Qian et al to arrive at the presently claimed invention.
Response to Arguments
The Applicants’ response filed on 12/15/2020 has been fully considered but is unpersuasive.  The applicants argument that “[n]one of these references suggest the use of intracellular retention signal in the context of an A-X-B co-expression construct Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Further, the applicants’ argument that “none of the references suggest the analogous structure specified in independent claim 20 is unpersuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, the applicants’ argument that there is no motivation to combine the references to achieve “a goal of reducing the relative expression of one of Qian’s proteins relative to the other protein” is unpersuasive because the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  
Per the applicants’ argument regarding the field of art, it is considered that the presently claimed invention is in the field of art of making nucleic acid constructs encoding transmembrane proteins.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further, per the applicants’ argument that the Pelham reference does not teach the intended purpose of the Qian reference, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Double Patenting – maintained and updated per amendment
Applicants’ response regarding the provisional ODP rejections has been fully considered but is unpersuasive.  The applicants’ request to hold the rejection in abeyance is not considered a proper response to an ODP rejection and applicants has not pointed out any reasons why the provisional ODP rejections are improper in view of the present claim amendments, thus the rejections are maintained.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Currently amended claims 1-2, 12-16, 18-25, 27 and 30-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 22-25 and 27-33 and 37-56 of co-pending Application No.15/568,868. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims anticipate or render obvious the instant claims Copending claims recite A-X-B in which X is a nucleic acid sequence which encodes a cleavage site, and A and B are nucleic acid sequences encoding a first and a second chimeric antigen receptor (CAR), and wherein: (a) the first and/or second CAR comprises an intracellular retention signal including an ER retention signal and where at least two POIs which are CARs are at the cell surface (see co-pending claim 23).  Thus, the co-pending claims encompass all of the limitations of the instant claims but are more 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Currently amended claims 1-2, 12-16, 18-25, 27 and 30-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 26, 28-55 of co-pending Application No. 15/568,874. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims anticipate or render obvious the instant claims.  The co-pending claims contain the species CAR for both of the A and B elements in the claimed nucleic acid construct and thus anticipate the instant claims. Co-pending claims 1 recite A-X-B in which X is a nucleic acid sequence which encodes a cleavage site, and A and B are nucleic acid sequences encoding a first and a second chimeric antigen receptor (CAR), and wherein: (a) the first and/or second CAR comprises an intracellular retention signal including an ER retention signal and an endodomain.  Thus, the co-pending claims encompasses all of the limitations of the instant base claim but are more limiting in specifying a first and second CAR as protein of interest.  Note a CAR protein is recited in instant dependent claim 16.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE S HIBBERT/            Primary Examiner, Art Unit 1636